Peck, J.,
concurring. I agree with the result reached by the majority and with the rationale employed in the well written opinion prepared by Justice Gibson. I write in concurrence only to emphasize that the conclusion of the Vermont Labor Relations Board (VLRB), which we have affirmed, that the appellants committed an unfair labor practice, was decided on very narrow grounds and should not be construed too broadly.
Neither the VLRB’s conclusion, as I understand it, nor the opinion of this Court, should be interpreted as requiring school boards in all cases to agree to binding arbitration against their will. On the contrary, they stand only for the requirement that where there is an item in an existing labor contract, such as a provision for binding grievance arbitration, as there was here, it may not be deleted arbitrarily and unilaterally by one of the parties upon termination of the prior contract, during, or subsequent to, negotiations for a new contract or a declaration of finality, without appropriate notice and collective bargaining on the proposed deletion(s). To do so constitutes an unfair labor practice. Burlington Fire Fighters Association v. City of Burlington, 142 Vt. 434, 457 A.2d 642 (1983).
Given the power of school boards under the statute to declare finality, their leverage in contract negotiations with their teachers is obviously considerable. Accordingly, boards have a legal, if not a moral obligation, to act in the utmost good faith both before and after resorting to such an extreme and terminal action. How*295ever, had it not been for this one unilateral-action error in this matter, which probably resulted from a misunderstanding of the law rather than being an act of bad faith, it appears to me that defendants might well have prevailed in this proceeding. It is for this reason that I urge against too broad a reading of the Court’s opinion. Strike action is a right of teachers under Vermont law, and may often be effective; nevertheless, it is a calculated risk fraught with the possibility of job losses if the school board’s course of conduct is without legal fault.
I am inclined to agree with appellants that the relief fashioned by the VLRB was hard. If the defendants had a legitimate economic basis for their position, ab initio, it may be that the impact of the remedy will increase that difficulty for the school and the taxpayers of this small community. Nevertheless, as the opinion holds, the order of the VLRB was within its broad discretionary powers to fashion a remedy in cases under its jurisdiction. Nor can it be said fairly, as a matter of law, that there has been any abuse of those powers.